Citation Nr: 1513136	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for back and right knee disorders and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era; and the evidence does not show that he was exposed to Agent Orange or other tactical herbicide agents in service. 

2.  The Veteran's current diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran's current presumably arthritic left knee disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2008.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary for the diabetes mellitus or left knee disability claim, as a relevant in-service disease, injury, or event or diabetes mellitus or arthritis symptoms within 1 year of separation are not shown.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Diabetes mellitus and arthritis are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military service, certain diseases including Type II diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed; and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).

However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diabetes mellitus 

Service treatment records are silent for reference to diabetes mellitus, the Veteran denied having or having pertinent symptomatology and his endocrine system was normal on service discharge examination in February 1967, and diabetes mellitus was first documented in 2007, roughly 30 years after service discharge.  (An April 2009 private medical record states that the Veteran reported being diabetic for 10-12 years.)  The Veteran did not serve in Vietnam during the Vietnam Era, there is no evidence that he was exposed to Agent Orange in service, during his tour in Korea or otherwise, and the service department indicated in March 2009 that there were no records showing that the Veteran was exposed to herbicides in service.  The Veteran was requested to indicate when, where, and how he was exposed to Agent Orange in service in a November 2008 letter from the RO, but he did not respond to that letter.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current diabetes mellitus disorder.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  Instead, it was first shown many years after service and no competent evidence of record relates it to service.  In-service Agent Orange exposure may not be presumed, as the Veteran did not serve in the Republic of Vietnam during his service, or in Korea during its Agent Orange exposure presumptive period.  The Veteran indicated in June 2010 that he wanted to pursue this claim in the event the Department of Defense expands the dates for positive exposure to include when he was in Korea, from 1965 to 1966, but it has not done so to date and so entitlement to service connection for diabetes mellitus, including based on Agent Orange exposure, is not warranted.   

Left knee

Service treatment records are silent for reference to left knee problems, the Veteran denied having or having a trick or locked knee and his left knee was normal on service discharge examination in February 1967, and a left knee disability is first documented many years after service, with the Veteran reporting in June 2007 that he injured his left knee on the job while wrestling inmates and an October 2009  private medical record reporting degenerative joint disease of the knees. 

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current postoperative presumably arthritic left knee disability.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  No medical evidence relates it to service, and it is not shown to have been manifest in service or until many years after service, with the Veteran reporting injuring his left knee on the job post-service.  The Veteran reported injuring his left knee in service in June 2010.  However, no there is no probative evidence of a left knee problem or injury in service.  Only a right knee problem is shown in service.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for left knee disability is denied.


REMAND

The RO denied service connection for a back disorder in September 1972 and notified the Veteran of its decision and of his right to appeal it at that time.  He did not appeal it or submit new and material evidence within 1 year thereof and the RO rating decision became final.  In order to reopen, new and material evidence must be received.  VCAA notice was provided to the Veteran in November 2008, but that notice did not contain the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims which have previously been denied.  Specifically, the basis for the prior decision and what would constitute new and material evidence was not provided to the Veteran.  Remand is required for such notice, to provide the Veteran with due process of law.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Regarding the claim for service connection for right knee disability, an April 1965 service treatment record indicates that the Veteran injured his right knee 3 weeks beforehand, and that he had mild pain for which he was prescribed Wintergreen and heat.  He denied a trick or locked knee on service discharge examination in February 1967, and his right knee was normal on clinical evaluation at that time.  Private medical records dated in the mid-2000's show that the Veteran has had a right total knee replacement.  The earliest post-service treatment records for right knee problems do not appear to be of record.  All available relevant medical records of treatment for right knee disability from prior to 2007 should be obtained. 

The Veteran is pinning the success of his claim for TDIU on the success of the other claims now on appeal, according to a December 2009 statement from him.  Accordingly, appellate adjudication of the issue of entitlement to TDIU is deferred until after completion of the action being ordered on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice required by Kent concerning his claim for service connection for a back disorder.  Thereafter assist the Veteran including by making arrangements to obtain all available medical records of treatment which he received for right knee problems prior to 2007.  

2.  After obtaining the above evidence to the extent available, the RO should schedule the Veteran for a VA examination to determine the etiology of his current right knee disability.  The claims file must be provided to the examiners for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

      Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current right knee disability was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include the right knee injury treated in April 1965?

Detailed reasons for the responses must be furnished. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


